DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on June 30, 2021.
In view of amendments filed June 30, 2021 to the title, the objection to the specification is withdrawn. 
In view of the new claim amendments and applicant argument [Remarks] filed June 30, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus Determining Identity between Reading Jobs, Image Reading Apparatus, and Non-Transitory Computer Readable Medium Storing Program.
Claims 1, 11 and 13 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a determination processor that, in a case where the reading job acception processor accepts a one page reading job subsequent to a previous one page reading job, determines an identity between the reading job and the previously accepted reading job; and
a control processor that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of determination of the determination processor, processes the reading jobs as one reading job,
wherein, in a case where it is determined that the identity with the previously accepted reading job does not exist as the result of the determination of the determination processor, the control processor rejects the reading job.” along with all other limitations as required by independent claim 1.
“[11] […] wherein the information processing apparatus includes, 
a reading job acception processor that accepts a reading job; 
a determination processor that, in a case where the reading job acception processor accepts a one page reading job subsequent to a previous one page reading job, determines an identity between the reading job and the previously accepted reading job; and
a control processor that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of determination of the determination processor, processes the reading jobs as one reading job.
wherein, in a case where it is determined that the identity with the previously accepted reading job does not exist as the result of the determination of the determination processor, the control processor rejects the reading job.” along with all other limitations as required by independent claim 11.
“[13] […] accepting a reading job;
determining an identity between the reading job and a previously accepted reading job in a case where one page reading job is accepted subsequent to the previous one page reading job;
processing the reading jobs as one reading job in a case where it is determined that the identity with the previously accepted reading job exists: and
rejecting the reading job in a case where it is determined that the identity with the previously accepted reading job does not exist.” along with all other limitations as required by independent claim 13.
Specifically, the closest prior art, Shimizu et al. (2012/0229868), Yoo et al. (2005/0105145) and Tsuya (2010/0245879), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2, 3, 5-10 and 12 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori (2009/0273815) disclose a method for a processing apparatus connected to an image reading apparatus, in a case where the processing apparatus receives a cancellation instruction while the image reading apparatus performs a reading step, the processing apparatus causes the image reading 
Hasegawa (2014/0233076) disclose a controlling device may determine an output resolution according to one type of file format selected from a plurality of types of file format. The output resolution may be a resolution of image data to be included in a target file of a generation target. The plurality of types of file format may include a first type of file format and a second type of file format. The controlling device may determine a first resolution as the output resolution in a first case where the selected file format is the first type of file format, and determine a second resolution different from the first resolution as the output resolution in a second case where the selected file format is the second type of file format.
Murata et al. (2016/0366287) disclose an image reading device reads an image of an original document and includes a conveyance roller, an image reading section, a first determination section, a second determination section, and a conveyance stopping section. The conveyance roller conveys the original document. The image reading section reads the image of the original document. The first determination section determines whether or not the original document has a punched hole based on the image read by the image reading section. The second determination section determines, upon determination that the original 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672